Court of Claims jurisdiction; criminal penalty for embezzlement. — Plaintiff, an inmate at Leavenworth Penitentiary, Kansas, seeks to recover from the United States the sum of $488.40 plus interest ¡at 6% per annum and costs under 18 U.S.C. § 645, alleging that on March 20,1962, an attorney assigned to represent him obtained $1164.60 of plaintiff’s money and after trial and conviction, plaintiff was returned only $920.40 thereof. Upon consideration of the “Complaint for Conversion”, the court concludes that 18 U.S.C. § 645 imposes a criminal penalty for embezzlement and does not entitle plaintiff to recover damages against the United States. On October 31,1969, the court ordered the petition dismissed as not stating a claim within the jurisdiction of this court.